On October 31, 2003, this court suspended the respondent, Terence A. Lober, from tire practice of law in Kansas for a period of 1 year. See In re Lober, 276 Kan. 633, 78 P.3d 442 (2003). Before reinstatement, die respondent was required to pay the costs of the disciplinary action, furnish proof of compliance with Rule 218 (2004 Kan. Ct. R. Annot. 301), and complete all CLE requirements.
The Disciplinary Administrator has filed a report verifying that the respondent has fully complied with the conditions imposed upon him by tiiis court.
This court, having reviewed the files and recommendation of the office of the Disciplinary Administrator, finds that the respondent, Terence A. Lober, should be reinstated to tire practice of law in the state of Kansas.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in the state of Kansas as of the date of this order.
It Is Further Ordered drat this order shall be published in the official Kansas Reports.
Dated this 11th day of March, 2005.